Case 1:05-md-01720-MKB-JO Document 7699 Filed 09/18/19 Page 1 of 5 PageID #: 112583



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


                                        x
   In re PAYMENT CARD INTERCHANGE       :   MDL No. 1720(MKB)(JO)
   FEE AND MERCHANT DISCOUNT            :
   ANTITRUST LITIGATION                 :   Civil No. 05-5075(MKB)(JO)
                                        :
                                        :   JOINT MOTION BY THE SETTLING
                                        :   PARTIES TO EXTEND THE DEADLINE
   This Document Relates To:                FOR RESOLVING ANY DISPUTES
                                        :
                                        :   REGARDING THE CLASS EXCLUSION
            ALL ACTIONS.
                                        :   TAKEDOWN PAYMENTS
                                        x




   4815-5197-7124.v1
Case 1:05-md-01720-MKB-JO Document 7699 Filed 09/18/19 Page 2 of 5 PageID #: 112584



            The Settling Parties1 bring this motion to extend, by a reasonable time period of no more

   than 14 days, the date by which any outstanding differences, should they exist, regarding the

   amount of the Class Exclusion Takedown Payments to be made to the Visa Defendants, and to

   the Mastercard Defendants and Bank Defendants, must be resolved.

            Under the Superseding and Amended Definitive Class Settlement Agreement of the Rule

   23(b)(3) Class Plaintiffs and the Defendants (“Settlement Agreement”), after receiving the Class

   Administrator’s report (ECF No. 7641-1) and supporting documentation on August 7, 2019, the

   Visa Defendants and the Mastercard Defendants were to provide to Class Plaintiffs “[w]ithin

   fifteen days or as soon thereafter as is reasonably practicable” a report that “calculates, based on


   1
       The Settling Parties are comprised of the following parties: (1) “Rule 23(b)(3) Class Plaintiffs,”
   defined as Photos Etc. Corporation (also referred to as 30 Minute Photos Etc. Corporation in the
   Third Consolidated Amended Class Action Complaint); Traditions, Ltd.; Capital Audio
   Electronics, Inc.; CHS Inc.; Discount Optics, Inc.; Leon’s Transmission Service, Inc.; Parkway
   Corporation (also known as Parkway Corp.); and Payless Inc. (and on behalf of Payless
   ShoeSource, Inc.); (2) “Bank Defendants” defined as Bank of America, N.A.; BA Merchant
   Services LLC (formerly known as National Processing, Inc.); Bank of America Corporation;
   Barclays Bank plc; Barclays Delaware Holdings, LLC (formerly known as Juniper Financial
   Corporation); Barclays Bank Delaware (formerly known as Juniper Bank); Barclays Financial
   Corp.; Capital One Bank (USA), N.A.; Capital One F.S.B.; Capital One Financial Corporation;
   Chase Bank USA, N.A. (and as successor to Chase Manhattan Bank USA, N.A. and Bank One,
   Delaware, N.A.); Paymentech, LLC (and as successor to Chase Paymentech Solutions, LLC);
   JPMorgan Chase & Co. (and as successor to Bank One Corporation); JPMorgan Chase Bank, N.A.
   (and as successor to Washington Mutual Bank); Citibank, N.A.; Citigroup Inc.; Citicorp; Fifth
   Third Bancorp; First National Bank of Omaha; HSBC Finance Corporation; HSBC Bank USA,
   N.A.; HSBC North America Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; The PNC
   Financial Services Group, Inc. (and as acquirer of National City Corporation); National City
   Corporation; National City Bank of Kentucky; SunTrust Banks, Inc.; SunTrust Bank; Texas
   Independent Bancshares, Inc.; and Wells Fargo & Company (and as successor to Wachovia
   Corporation); (3) “Mastercard Defendants” defined as Mastercard International Incorporated and
   Mastercard Incorporated, and each of their respective subsidiaries, successors, purchasers, and
   assigns (including an acquirer of all or substantially all of their respective assets, stock, or other
   ownership interests); and (4) “Visa Defendants” defined as Visa U.S.A. Inc., Visa International
   Service Association (also known as Visa International), and Visa Inc., and each of their respective
   subsidiaries, successors, purchasers, and assigns (including an acquirer of all or substantially all
   of their respective assets, stock, or other ownership interests).

                                                   -1-
   4815-5197-7124.v1
Case 1:05-md-01720-MKB-JO Document 7699 Filed 09/18/19 Page 3 of 5 PageID #: 112585



   the Opt Outs, the Class Exclusion Takedown Payments that should be made to the Visa

   Defendants, the Mastercard Defendants, and the Bank Defendants.” Settlement Agreement,

   ¶55(a). The report was not submitted on August 22, 2019, because, as counsel for defendants

   explained, there were outstanding issues related to certain exclusion requests that made it

   impossible for them to calculate the amount of the Class Exclusion Takedown Payments. The

   Settling Parties worked cooperatively to clarify those outstanding issues. On September 11, 2019,

   the Visa Defendants and the Mastercard Defendants provided the Class Exclusion Takedown

   Payments calculation. Under the Settlement Agreement “Rule 23(b)(3) Class Counsel may, at its

   option, request that the Class Administrator provide, within fifteen days after receiving the report

   of the Visa Defendants and the Mastercard Defendants, an analysis and evaluation of the report of

   the Visa Defendants and the Mastercard Defendants, including all of its assumptions, data sources,

   and conclusions, and/or request that the Class Administrator prepare an independent report

   calculating the amount of the Class Exclusion Takedown Payments that should be made to the

   Visa Defendants, to the Mastercard Defendants, and to the Bank Defendants.” See Settlement

   Agreement, ¶55(b).

            The date by which the parties must resolve any differences regarding the amount of the

   Class Exclusion Takedown Payments is keyed to the Court’s entry of the Rule 23(b)(3) Class

   Settlement Preliminary Approval Order. See Settlement Agreement, ¶55(c). Under the current

   schedule, that date is September 23, 2019. Because the Settling Parties do not yet know whether

   there will be any disputes, they here jointly seek to extend the deadline by 14 days.




                                                  -2-
   4815-5197-7124.v1
Case 1:05-md-01720-MKB-JO Document 7699 Filed 09/18/19 Page 4 of 5 PageID #: 112586



            There have been no previous requests for an enlargement of time and this request will not

   affect any other dates.

    DATED: September 18, 2019                    Respectfully submitted,

                                                 ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                 PATRICK J. COUGHLIN
                                                 DAVID W. MITCHELL
                                                 ALEXANDRA S. BERNAY
                                                 CARMEN A. MEDICI


                                                              s/ Alexandra S. Bernay
                                                            ALEXANDRA S. BERNAY

                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)

                                                 ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
                                                 ARMEN ZOHRABIAN
                                                 Post Montgomery Center
                                                 One Montgomery Street, Suite 1800
                                                 San Francisco, CA 94104
                                                 Telephone: 415/288-4545
                                                 415/288-4534 (fax)

                                                 ROBINS KAPLAN LLP
                                                 K. CRAIG WILDFANG
                                                 THOMAS J. UNDLIN
                                                 2800 LaSalle Plaza
                                                 800 LaSalle Avenue South
                                                 Minneapolis, MN 55402-2015
                                                 Telephone: 612/349-8500
                                                 612/339-4181 (fax)




                                                  -3-
   4815-5197-7124.v1
Case 1:05-md-01720-MKB-JO Document 7699 Filed 09/18/19 Page 5 of 5 PageID #: 112587




                                      BERGER MONTAGUE PC
                                      H. LADDIE MONTAGUE, JR.
                                      MERRILL G. DAVIDOFF
                                      MICHAEL J. KANE
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19103
                                      Telephone: 215/875-3000
                                      215/875-4604 (fax)

                                      Co-Lead Counsel for Plaintiffs




                                       -4-
   4815-5197-7124.v1
